ORDER
PER CURIAM.
On consideration of appellant’s motion for leave to file a correction to a statement made during oral argument and of appellant’s representation that the motion is not opposed by the Secretary of Veterans Affairs, it is
ORDERED that appellant’s motion for leave to file is granted. The Court cautions, however, that it views with disfavor any post-hearing submissions not expressly *482directed, permitted, or requested by a panel. See Smith v. Derwinski, 1 Vet.App. 479 (1991) (unsolicited submission of “Errata” constitutes argument not permissible at post-hearing stage of proceedings, absent exceptional circumstances). If a party believes it necessary to correct a statement of fact or law after a case has been submitted, the correction should be stated simply and without additional argument.